DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness Rejections -35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 6, 8, 12, 13, 15, 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publciation 2017/0242653 (published 24 August 2017) (“Lang”); US Patent 9,514,476 B2 (patented 6 December 2016) (“Kay”) and US Patent Application Publication 2019/0364422 (filed 07 December 2017) (“Zhuo”).
Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Lang, Kay, Zhuo and US Patent Application Publication 2006/0023945 A1 (published 2 February 2006) (“King”).
This Application was filed 5 October 2018 and includes no priority claims. Accordingly, all the cited references are applicable as prior art under 35 U.S.C. § 102(a)(1) or (a)(2).
Claim 1 recites “a method.” The table below lists the actions of the method (limitations added or removed by amendment on 07 march 2022 are underlined or struck-through, as appropriate):
“capturing a first voice input via one or more microphones of a playback device of a media playback system, the media playback system comprising one or more local network devices, including the playback device, within a physical environment and one or more first remote computing devices, wherein the first voice input comprises a request for media content;
“transmitting the first voice input from the playback device to one or more second remote computing devices associated with a voice assistant service for deriving intent information regarding the request for media content based at least on the first voice input, the one or more second computing devices being distinct from the media playback system;
“receiving, at the media playback system, a response from the one or more second remote computing devices, wherein the response comprises first derived intent information;
“determining that the first derived intent information is inadequate to search for associated media content;
“outputting a prompt, via the playback device, for additional information;
“after outputting the prompt, capturing a second voice input via the one or more microphones of the playback device;
“transmitting the second voice input from the playback device to the one or more second remote computing devices associated with the VAS for deriving intent information regarding the request for media content based at least one the second voice input;
“receiving a response from the one or more second remote computing devices, wherein the response comprises second derived intent information;
“based at least in part on the second derived intent information, requesting, via media playback system, and independent of the one or more second remote computing devices associated with the voice assistant service, media content information from (a) one or more third remote computing device, associated with a first media content service (“MCS”), and (b) one or more fourth remote computing device associated with a second MCS;

“receiving, at the media playback system, second information from the fourth remote computing device identifying a second media content available via the second MCS for playback;
“at a first time, via the media playback system, determining a first relevancy indicator for the first media content and a second relevancy indicator for the second media content, the first and second relevancy indicators being indicative of the relevancy of the first media content and the second media content, respectively, to the requested media content information;
“determining, via the media playback system, neither the first relevancy indicator nor the second relevancy indicator meets or exceeds a first value of a relevancy threshold;
“incrementally changing the value of the relevancy threshold over time from the first value to a second value;
“at a second time after the first time, determining, via the media playback system, the first relevancy indicator meets or exceeds the second value of the relevancy threshold while the second relevancy indicator does not meet or exceed the second value of the relevancy threshold, wherein the second value is less indicative of relevance between the first or second media content and the requested media content information than is the first value; and
“based on the determination that the first relevancy indicator meets the second value, transmitting instructions from the one or more first remote computing devices to the playback device, wherein the instructions cause the playback device to play back the first media content.”

Table 1
The claimed method is a type of database querying method used to select a media content service among a plurality of such services. The most recent amendment has clarified the role of several network entities in the 
The next table illustrates the correspondence between a portion of the claimed method and the Lang reference.
Claim 1
The Lang Reference
“capturing a first voice input via one or more microphones of a first voice input comprises a request for media content;
Id. at ¶¶ 303, FIGs.5, 19. The command includes a request for media content, such as music by a particular artist or pertaining to a particular genre. Id. at ¶¶ 303–308, FIG.19.
first voice input from the playback device to one or more second remote computing devices associated with a voice assistant service for deriving intent information regarding the request for media content based at least on the first voice input, the one or more second computing devices being distinct from the media playback system;
In one embodiment, the NMD that received a voice command transmits the voice command to a cloud computing network 502 that includes one or more remote computing devices 504 associated with a voice assistant service. Id. at ¶¶ 98–100, 305, 306, FIGs.5, 19. The voice assistant computing device 504 determines the user’s intent by converting the command to text and parsing the text to identify a command and context. Id. For example, a user’s intent is determined as a play command coupled with an intent to play music from a particular artist or from a particular genre. Id.
In an alternative embodiment, any of the above described functions are performed in whole or in part by any combination of networked elements 504, 506, 508, 512, 514, 516, 522, 532, 534, 536, 538. Id. at ¶ 100. For See id.
first derived intent information;
The intent information is then transmitted back to Lang’s media playback system (e.g., remote device 506) so that any of the local computing devices (e.g., CR 522) may carry out steps 1908 and 1910, to identify a streaming service that is capable of providing the user intended/desired content. See id. at ¶¶ 98, 99, 302–310, FIGs.5, 19.
“determining that the first derived intent information is inadequate to search for associated media content;
“outputting a prompt, via the playback device, for additional information;
“after outputting the prompt, capturing a second voice input via the one or more microphones of the playback device;
“transmitting the second voice input from the playback device to the one or more second remote computing devices associated with the VAS for deriving intent information regarding the request for media content based at least one the second voice input;
receiving a response from the one or more second remote computing devices, wherein the response comprises second derived intent information;
See id. at ¶¶ 295, 304, 308, 309, 331–334, FIGs. 19, 20.

Table 2
The Lang reference provides significant details regarding the identification of a streaming service that supports a requested content type. Any of computing devices 504, 506, 508, 512, 514, 516, 522, 532, 534, 536 and 538 query each potential streaming service (e.g., the services hosted by computing devices 508) to identify its streaming ability. Lang at ¶¶ 85–100, 302–334, FIGs.5, 19, 20. For example, server 506 or controller CR 522, upon receiving intent information from computing device 504, queries tables maintained by each service’s remote computers to identify whether the service supports a particular genre, artist, album or song. See id. These functions correspond to the claimed actions of
“based at least in part on the second derived intent information, requesting, via media playback system, and independent of the one or more second remote computing devices associated with the voice assistant service, media content information from (a) one or more third remote computing device, associated with a first media content service (“MCS”), and (b) one or more fourth remote computing device associated with a second MCS;
“receiving, at the media playback system, first information from the third remote computing device, identifying a first media content available via the first MCS for playback;
“receiving, at the media playback system, second information from the fourth remote computing device identifying a second media content available via the second MCS for playback;

Table 3
Each streaming service is then evaluated based on its response to a query and assigned a confidence metric indicating the likelihood that a given streaming service will provide a user the content he desires. Lang at ¶¶ 319–334, FIGs.19, 20. The confidence values consider numerous features, such as the availability of the requested content on the service—for example, the confidence metric may be higher if a particular service provides music from the artist listed in the command, but may be scored lower if the service only provides music from a related artist or artists in the same genre. Id. This corresponds to the claimed act of
“at a first time, via the media playback system, determining a first relevancy indicator for the first media content and a second relevancy indicator for the second media content, the first and second relevancy indicators being indicative of the relevancy of the first media content and the second media content, respectively, to the requested media content information;

Table 4
The confidence value for each service is then compared to a confidence level threshold. Lang at ¶¶ 329–331, FIG.20. If the highest confidence metric among all services exceeds the threshold, it is potentially identified as the streaming service to use. Id. Other conditions may need to be met, however, such as the highest confidence metric also surpassing the other services by a set amount. Id. In the case the highest metric fails to meet all the threshold requirements, it follows that none of the other metrics meet the requirements. This corresponds to


Table 5
If no service satisfies the confidence level threshold conditions, the Lang reference describes triggering an error state 2008 and performing any of several follow-up operations. Lang at ¶¶ 331–334, FIGs.19, 20. One operation includes displaying an error indication. Id. Another operation includes choosing a default service. Id. And another operation includes requesting the user to provide more details to improve the search. Id. If a service meets the relevancy threshold, however, Lang describes transmitting a command from the URL-identifying computing device—for example, remote computing device 506 or controller CR 522—to a PBD, which command causes the PBD to access the URL and reproduce the associated content. Id. at ¶¶ 99–100, FIG.5. This corresponds to the following limitation:
“based on the determination that the first relevancy indicator meets [a threshold value], transmitting instructions from the one or more first remote computing devices to the playback device, wherein the instructions cause the playback device to play back the first media content.”

Table 6
In contrast with the claimed invention, the Lang reference does not describe adjusting the confidence level threshold if none of the services would provide suitably relevant results. Accordingly, Lang does not describe
“incrementally changing the value of the relevancy threshold over time from the first value to a second value;

“based on the determination that the first relevancy indicator meets the second value, transmitting instructions from the one or more first remote computing devices to the playback device, wherein the instructions cause the playback device to play back the first media content.”

Table 7
The Kay reference is also drawn to database querying; it focuses on finding related (or unrelated) artists. Kay at col. 3 l. 5 to col. 5 l. 27. Like Lang, Kay scores query results and uses a threshold to identify the most relevant results. Compare Kay at col. 3 l. 5 to col. 5 l. 27 with Lang at ¶¶ 329–331. Kay suggests handling the error state where no results are sufficiently relevant in a different manner than the Lang reference. Instead of reporting that no results could be found, presenting default search results or probing a user for more information, Kay expands the scope of the search by relaxing the relevancy threshold until a sufficient number of artists—or more generally, search results—are found. Compare Kay at col. 3 ll. 44–56 with Lang at ¶¶ 331–334. The Zhuo reference similarly teaches and suggests a database search method for identifying similar users. Zhuo at ¶¶ 60–71, FIG.4. Like Lang and Kay, Zhuo’s method includes identifying search parameters (e.g., date, time and location), generating scores and comparing Id. Zhuo describes relaxing the threshold in an iterative fashion until a suitable number of search results are returned. Id.
The foregoing findings show that the Lang, Kay and Zhuo references describe database querying techniques and, more specifically, describe techniques for handling error states when a result is below a relevancy threshold. The Lang reference also explains that the described music service selection method it describes is open to other error state handling possibilities. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Kay’s or Zhou’s error state handling technique in place of, or in addition to, Lang’s techniques. One of ordinary skill in the art would have reasonably recognized that using Kay’s/Zhuo’s dynamic thresholds would expand Lang’s streaming service search by iteratively relaxing Lang’s confidence level threshold when no streaming service is initially found and would cause the reevaluation of the services’ confidence metrics. In this way, the resulting Lang-Kay-Zhuo method would include performing the claimed acts of determining, at a second time after the first time, that a relevancy indicator (i.e., confidence metric) exceeds a second value of a relevancy threshold (i.e., a lowered confidence level metric) and selecting the media content for presentation to a user for playback. For the foregoing reasons, the combination of the Lang, Kay and Zhuo references makes obvious all limitations of the claim.
Claim 5 depends on claim 1. It further recites the following:

As explained ins the obviousness rejection of claim 1, the combination of Lang and Kay suggests using a dynamic confidence level threshold. In the event no service meets the first value of the dynamic confidence level threshold, Kay suggests lowering the threshold to broaden the relevancy search. See Kay at col. 3 ll. 44–56, col. 4 ll. 32–36; Lang at ¶¶ 331–334, FIGs.18, 19. For the foregoing reasons, the combination of the Lang, Kay and Zhuo references makes obvious all limitations of the claim.
Claim 6 depends on claim 1. It further recites the following:
“wherein the second value of the relevancy threshold is greater than the first value of the relevancy threshold.”
As explained in the obviousness rejection of claim 1, the combination of Lang and Kay suggests using a dynamic confidence level threshold. Just as required by the claim language, in the event no service meets the first value of the dynamic confidence level threshold, Kay suggests lowering the threshold to broaden the relevancy search. See Kay at col. 3 ll. 44–56, col. 4 ll. 32–36; Lang at ¶¶ 331–334, FIGs.18, 19. This differs from the claim language, which requires that the second value is greater than the first value.
This is a patentably insignificant, obvious, difference. This Application’s Specification does not explain the significance of setting the second value greater than or less than the first value. The only relevant concern is that the values are different and indicate a different level of See Spec. at ¶¶ 117, 137, 139, examples 4, 12, 20.) One of ordinary skill in the art would recognize from basic algebraic knowledge that the difference in relevancy would be expressed either through lowering or raising the dynamic threshold, as long as the corresponding confidence metric is expressed proportionally. For example, if a higher threshold indicates a lower relevancy, then one of ordinary skill in the art would ensure that confidence scores are expressed appropriately, such as by expressing confidence in a reciprocal form (i.e., 1/x). For the foregoing reasons, the combination of the Lang, Kay and Zhuo references makes obvious all limitations of the claim.
Claim 2 depends on claim 1. It further recites the following:
“further comprising, based on the determination that the first relevancy indicator meets the second value, canceling outstanding requests to the one or more second remote computing devices.”
The Lang and Kay references do not describe the cancellation of outstanding requests after determining that a service meets a second, confidence level threshold, which corresponds to the claimed second value of a relevancy threshold. Lang, however, does describe performing multiple simultaneous queries among several streaming services. Lang at ¶ 313. King additionally teaches that where such parallel queries are launched, one of ordinary skill would be able to save processing and network resources by prioritizing the query responses, and cancelling other queries. King at ¶ 85. For instance, queries are prioritized based on the order in which they are Id. at ¶ 576. The first query to return results causes the cancellation of pending queries. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to cancel outstanding requests to other remote computing devices associated with other streaming services when a first result is returned that satisfies the Lang-Kay dynamic confidence level threshold. For the foregoing reasons, the combination of the Lang, Kay, Zhuo and King references makes obvious all limitations of the claim.
Claim 3 depends on claim 1. It further recites the following:
“further comprising caching information sent from the one or more second remote computing devices that (a) is received after the determination that the first relevancy indicator meets the second value, and (b) is in response to requests sent before the determination that the first relevancy indicator meets the second value.”
The Lang and Kay references do not describe the caching of other requests after determining that a service meets a second, confidence level threshold, which corresponds to the claimed second value of a relevancy threshold. Lang, however, does describe performing multiple simultaneous queries among several streaming services. Lang at ¶ 313. King additionally teaches that where such parallel queries are launched, one of ordinary skill would be able to save processing and network resources by caching results, prioritizing the query responses and cancelling other queries. King at ¶¶ 85, 576. For instance, queries are prioritized based on the order in which they are completed. Id. at ¶ 576. The first query to return results causes the Id. Alternatively, parallel searches are cached and used to speed up future searches. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to cache the results of all outstanding requests to other remote computing devices associated with other streaming services when a first result is returned that satisfies the Lang-Kay dynamic confidence level threshold. For the foregoing reasons, the combination of the Lang, Kay, Zhuo and King references makes obvious all limitations of the claim.
Claims 8–10, 12, 13 and 15–19 correspond directly to one of claims 1–3, 5 and 6. Claims 8–10, 12 and 13 are system claims that use one or more processors to execute instructions stored on a tangible, non-transitory, computer-readable media. The execution performs the methods of claims 1–3, 5 and 6. Claims 15–19 are computer-readable media versions of claims 1–3, 5 and 6. The media stores instructions that cause the execution of methods of claims 1–3, 5 and 6. The same findings and reasoning provided in the rejection of claims 1–3, 5 and 6 shows that the claimed method is obvious. Moreover, the Lang reference describes executing a corresponding method with one or more processors that execute instructions stored in computer-readable media. For the foregoing reasons, the prior art combination of Lang, Kay and Zhuo and the prior art combination of Lang, Kay, Zhuo and King makes obvious all limitations of claims 8–10, 12, 13 and 15–19.

Claims 1–3, 5, 6, 8–10, 12, 13 and 15–19 are rejected as being obvious in view of the prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply (07 March 2022) includes substantive amendments to the claims. This Office action has been updated with new grounds of rejection addressing those amendments.
Applicant’s Reply at 13 further includes comments concerning the rejections included in the Non-Final Rejection (05 November 2021). In 
“As shown at block 1006, the MPS 100 may evaluate the information received from the first remote computing devices 106b to determine a relevancy indicator for the media content. The relevancy indicator is indicative of the relevancy of the returned information to the requested media content and is independent of the relevance of any other returned results. The MPS 100 may determine the relevancy indicator, for example, by applying a relevancy algorithm that takes into account a combination of metrics based on the metadata provided by the MCS, the processing time, the data format of the payload, the precedence of attributes, etc. In some embodiments, the relevancy indicator may be such that a higher value denotes a more relevant result while a lower value denotes a less relevant result. Likewise, the relevancy indicator could be such that a lower value denotes a more relevant result while a higher value denotes a less relevant result. For the sake of consistency, the following description refers to the former standard. It will be appreciated, however, that the latter standard may also be used with the methods described herein.”

Lang describes determining a service’s confidence metric based on numerous pieces of data including the relevance of content and factors related to the service. Lang at ¶¶ 319–328, FIGs.19, 20. Accordingly, Lang describes the claimed determination of first/second relevancy indicators for first/second media content. For the foregoing reasons, Applicant has not persuasively established any error in the Office action, and all the rejections will be maintained.
Additional Citations
The following table lists additional references. This Office action does not rely on these additional references, but they are relevant to the subject matter that is disclosed and claimed in this Application.
Citation
Relevance

Describes use of a voice assistant/speech service 106 that is distinct from local device 102.

Table 8
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2615

3/15/2022